Citation Nr: 1009966	
Decision Date: 03/16/10    Archive Date: 03/24/10

DOCKET NO.  08-31 883	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent 
for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel




INTRODUCTION

The Veteran served on active duty from September 1992 to 
December 1992 and from May 1998 to January 2004.

The appeal arises from a rating decision in January 2008 by 
the above Department of Veterans Affairs (VA) Regional Office 
(RO).  


FINDING OF FACT

The Veteran's PTSD has been manifested primarily by symptoms 
of depression, insomnia, irritability, anger, flashbacks, 
anxiety, and intrusive thoughts.  These symptoms demonstrate 
occupational and social impairment, with no more than 
occasional decreases in work efficiency and intermittent 
periods of inability to perform occupational tasks.


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 30 
percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 
4.130, Diagnostic Code (DC) 9411 (2009). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Pertinent Law and Regulations for Increased Ratings

Disability evaluations are determined by comparing a 
veteran's present symptomatology with the criteria set forth 
in the VA Schedule for Rating Disabilities, which is based 
upon average impairment in earning capacity.  38 U.S.C.A. § 
1155; 38 C.F.R. Part 4 (2009).  When a question arises as to 
which of two ratings applies under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  After careful consideration of the evidence, any 
reasonable doubt is resolved in favor of the Veteran.  38 
C.F.R. § 4.3.  

The Veteran's entire history is considered when making 
disability evaluations.  38 C.F.R. § 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  Although a review of 
the recorded history of a disability is necessary in order to 
make an accurate evaluation, see 38 C.F.R. §§ 4.2, 4.41, the 
regulations do not give past medical reports precedence over 
current findings where such current findings are adequate and 
relevant to the rating issue.  See Francisco v. Brown, 7 Vet. 
App. 55 (1994); Powell v. West, 13 Vet. App. 31 (1999).  
However, where the question for consideration is the 
propriety of the initial evaluation assigned, evaluation of 
the medical evidence since the grant of service connection 
and consideration of the appropriateness of "staged rating" 
is required.  See Fenderson v. West, 12 Vet. App. 119 (1999).  

The Veteran's PTSD is currently rated as 30 percent disabling 
under DC 9411.

Under the General Rating Formula for Mental Disorders, a 30 
percent rating is warranted for occupational and social 
impairment with an occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal) due to 
such symptoms as depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment and mild memory loss (such as forgetting names, 
directions, recent events).  38 C.F.R. § 4.130, DC 9411 
(2009).

A 50 percent evaluation is warranted for occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  Id.  

A 70 percent evaluation requires occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships.  Id

A 100 percent rating is warranted if there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation or own name.  Id.  

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the Veteran's 
capacity for adjustment during periods of remission.  The 
rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment, rather than solely on the examiner's assessment 
of the level of disability at the moment of the examination.  
When evaluating the level of disability from a mental 
disorder, the rating agency will consider the extent of 
social impairment, but shall not assign an evaluation solely 
on the basis of social impairment.  38 C.F.R. § 4.126.


Factual Background and Analysis

In a January 2008 rating action, service connection was 
granted for PTSD and a 30 percent evaluation was assigned.  
The Veteran appealed the initial evaluation assigned.

Service connection was based in part on complaints and 
clinical findings at a December 2007 VA examination.  The 
examiner referred to the Veteran's service treatment records 
which showed a diagnosis of PTSD and treatment for that 
condition.  Symptomatically the Veteran had intrusive 
flashbacks to specific details of a 1991 pre-service car 
accident in which his two younger brothers were killed and 
his sister severely injured.  He also had problems with 
depression, numbness, survivor guilt, suicidal ideation, 
regret, sleep difficulties and ongoing alcohol abuse.  The 
Veteran had good relationships with existing family members, 
including his wife of several years and his two stepchildren.  
However, his wife complained that he was very distant in his 
relationship with her.  

On examination he was oriented times three, but had problems 
with short-term memory.  Judgment and insight seemed within 
normal limits and there was no sign of psychosis.  The 
Veteran denied any ongoing homicidal ideation, and stated 
that although he had occasional suicidal ideation, he would 
not act on it in any circumstances.  His speech was normal in 
volume and conversation was logical and goal-directed.  His 
affect was slightly flattened.  He appeared capable of 
managing his benefits in his own best interest.  The examiner 
determined that the Veteran's symptoms were consistent with a 
diagnosis of PTSD, alcohol abuse and depression.  The 
underlying traumatic stressor was the automobile accident, 
which occurred while he was in high school.  The Veteran's 
drinking began shortly after the accident as a means to 
alleviate some of his symptoms.  The examiner ultimately 
concluded that the Veteran's PTSD, depression, and substance 
abuse were caused by and resulting from the emotional turmoil 
brought on by the automobile accident, prior to military 
service.  A global assessment of functioning (GAF) score of 
62 was given.

Also of record is a private medical opinion dated in March 
2008, which noted the Veteran was first seen in October 2002 
for approximately 12 sessions for problems with 
concentration, intrusive memories and preoccupation with 
thoughts related to the 1991 car accident.  He presented with 
depression, psychic numbing, depersonalization, avoidant 
behavior, flashbacks, intrusive ideation, survivor guilt, 
rage, and distrust.  

In December 2008, the Veteran was afforded an examination 
through QTC Medical Services (QTC). At that time he 
identified increased PTSD symptoms including insomnia, 
anxiety with panic attacks, problems with concentration, 
irritability, rage, and an increased reliance on medication 
to control these symptoms.  The symptoms occurred regularly 
and were described by the examiner as moderately severe.  He 
has received psychiatric outpatient care, but has not been 
admitted to the hospital or required to make emergency room 
visits for a psychiatric reasons.  The Veteran was employed 
as a veterans service officer, but due to his stress level 
could not always get things done and his problems with 
concentration made it difficult for him to remember names.  
He could not estimate the extent of time lost from work over 
the past 12 months.  He denied any history of violence or 
assaultiveness or suicide attempts, but did note an increase 
in alcohol use.  The Veteran had good relationships with 
existing family members, including his parents and described 
his relationship with his two stepchildren was fair.  However 
his relationship with his wife was strained due to his mental 
condition.  He was not involved in any social or church 
activities.  The current psychosocial function status of the 
Veteran was summarized as moderate impairment in social, 
emotional and occupational functioning.  

On mental status examination the Veteran's orientation was 
within normal limits.  His appearance, hygiene and behavior 
were all appropriate.  His affect was sad and his mood 
hypervigilant.  Communication and speech were within normal 
limits.  Concentration was reported to be failing, but there 
were no problems during the interview.  Panic attacks were 
present as was suspiciousness, but there was no history of 
delusions or hallucinations.  There was no impairment in 
thought processes, judgment, abstract thinking, memory.  
There was no evidence of obsessional rituals or suicidal 
ideation.  The clinical impression was PTSD with a GAF score 
of 55.  

The remaining evidence consists of VA outpatient treatment 
records dated from 2008 to 2009 which shows the Veteran 
received individual psychotherapy for his PTSD symptoms.  
Review of the counseling notes indicates that he was easily 
engaged during those sessions, and was cooperative, pleasant, 
with good eye contact.  He was appropriately attired and 
exhibited good personal hygiene.  The PTSD symptoms 
consistently shown in these records included irritability, 
intrusive thoughts, increased hypervigilance, depression, 
sleep disturbance, flashbacks, impaired concentration and 
memory.  Also of record are GAF scores of 60-65.  

These records also consistently show the Veteran's affect was 
congruent with mood and his speech was normal.  It was 
repeatedly found that he was well oriented to person, place 
and time.  There were no observable deficits in memory, 
judgment, or insight.  No examiner reported impairment of 
thought process, nor have they observed delusions, 
hallucinations, psychosis, or suicidal/homicidal ideation.  
He denied any intent of violence toward others and there were 
no signs of preoccupied, paranoid or obsessive thoughts.  The 
most recent entries show that in early 2009, the Veteran 
reported problems with impulse control as evidenced by 
frequent fighting.  However subsequent entries show a slight 
improvement in several symptoms.  The Veteran has required no 
inpatient psychiatric treatment.  

By applying the Veteran's psychiatric symptomatology to the 
rating criteria noted above, it is apparent that his PTSD 
does not more nearly approximate the criteria for a 50 
percent or higher rating.  Although he contends that the 
severity of his symptoms is beyond what the 30 percent 
evaluation contemplates, the record describes a fairly 
consistent pattern of symptomatology and manifestations 
productive of no more than occasional decreases in work 
efficiency and intermittent periods of inability to perform 
occupational tasks.  The evidence overall shows that the 
Veteran functions fairly well.  

Few of the criteria for a 50 percent rating have been met.  
Although his symptoms of depression, anxiety, panic attacks, 
and chronic insomnia are well documented, they are adequately 
compensated by the current 30 percent rating under DC 9411, 
since a rating at this level presumes that he will experience 
these symptoms and, in fact, are expressly mentioned in the 
diagnostic code.  The Veteran has also reported difficulty 
with sustained concentration and short-term memory, but the 
evidence does not otherwise show disturbance of affect or 
mood, speech suggestive of disorders of thought or 
perception, difficulty understanding commands, or significant 
impairment of judgment, or abstract thinking.  The Veteran's 
affect in general has been appropriate to mood.  He has 
required no inpatient psychiatric treatment.  

Although the Veteran described how his anxiety sometimes made 
social interactions complicated, he has the ability to 
establish and maintain effective relationships as is shown 
both in the context of obtaining medical care and in 
maintaining family relationships.  He was generally noted to 
be cooperative and pleasant during VA examinations and 
therapy session notes show that he interacted well in that 
setting and attended such sessions on a fairly regular basis.  
Moreover he has been able to maintain his work relationships 
sufficiently to remain stable in his current employment.  The 
Board finds it probative that despite his PTSD symptoms the 
Veteran has consistently reported having a positive 
relationships with his parents, wife and stepchildren.  
Therefore, his maintenance of relationships under these 
circumstances is inconsistent with the interpersonal 
relationship skills of a person suffering PTSD symptomatology 
warranting a 50 percent disability rating.  

Although his tendency towards conflict is obviously a 
relevant consideration in evaluating the extent of 
psychiatric disability, it is only one factor and may not be 
given decisive effect in determining the outcome of the 
appeal without regard to the other relevant factors specified 
in the law and regulations.  The Board notes that the most 
recent evidence of record shows the Veteran's symptoms have 
fluctuated in severity during the course of the appeal, 
particularly problems with impulse control.  Nevertheless, 
despite the Veteran's issues with irritability and anger, it 
appears he has been able to refrain from actual physical 
assault.  Moreover, the Board finds the evidence fails to 
demonstrate that these fluctuations have resulted in a 
sustained inability to function independently, appropriately, 
and effectively.  Such findings are consistent with the 
rating criteria required for the assignment of a 30 percent 
evaluation, and do not approximate the criteria required for 
the assignment of a 50 percent or higher evaluation. 

The Veteran's GAF scores range from 55-65 which, according to 
the Fourth Edition of the American Psychiatric Association's 
Diagnostic and Statistical Manual (DSM-IV), represents a 
level of impairment of moderate to mild symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks, 
depressed mood, mild insomnia) and moderate to mild 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers, theft 
within the household).  The Board notes that the examiners 
who have assigned GAF scores were fully aware of the severity 
of the Veteran's PTSD, but nevertheless assigned GAF scores 
consistent with no more than mild to moderate overall 
psychiatric impairment.  In this case, the GAF scores do not 
provide a basis for assignment of a higher rating for the 
Veteran's PTSD.  

Finally, there is no indication that the schedular criteria 
are inadequate to evaluate the Veteran's PTSD.  Again, the 
evidence does not establish that this disability, alone, 
causes marked interference with employment (i.e., beyond that 
contemplated in the assigned evaluation).  Moreover, it does 
not establish that his PTSD necessitates frequent periods of 
hospitalization.  In light of the foregoing, the Veteran's 
claim does not present such an exceptional or unusual 
disability picture as to render impractical the application 
of the regular schedular standards.  Therefore, the Board is 
not required to remand this matter to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1).  See 
Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

The Board has considered the Veteran's contentions in making 
this decision.  However, as a layperson, he is not competent 
to make medical determinations regarding the current severity 
of his PTSD.  The current level of disability shown is 
encompassed by the current rating assigned and, with due 
consideration to the provisions of 38 C.F.R. § 4.7, a higher 
evaluation is not warranted for any portion of the time 
period under consideration.  The Board has considered staged 
ratings, under Fenderson v. West, supra, but concludes that 
since service connection has been in effect, a 30 percent 
disability rating, and no more, is warranted. 

The preponderance of the evidence is against the claim, and 
there is no reasonable doubt to be resolved.  38 U.S.C.A. 
§ 5107(b) (West 2002).


Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claim for VA benefits, as codified in pertinent part at 
38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.326(a) (2009).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. § 
3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 
2008).  This notice must be provided prior to an initial 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004). 

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Moreover, where there is an uncured 
timing defect in the notice, subsequent action by the RO 
which provides the claimant a meaningful opportunity to 
participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

In a letter dated in April 2006, the RO informed the Veteran 
of its duty to assist him in substantiating his claim under 
the VCAA, and the effect of this duty upon his claim.  This 
letter also informed him of how disability ratings and 
effective dates are assigned.  See Dingess v. Nicholson, 
supra.  That said, where service connection has been granted 
and an initial disability rating and effective date have been 
assigned, the typical service-connection claim has been more 
than substantiated, it has been proven, thereby rendering 
38 U.S.C.A. § 5103(a) notice no longer required because the 
purpose that the notice is intended to serve has been 
fulfilled.  The Veteran's claim for an initial higher rating 
for PTSD is such an appeal.  Dingess v. Nicholson, supra; 
Dunlap v. Nicholson, 21 Vet. App. 112, 116-117 (2007).  
Moreover, the Veteran has not demonstrated any error in VCAA 
notice, and therefore the presumption of prejudicial error as 
to such notice does not arise in this case.  Thus, the Board 
concludes that all required notice has been given to the 
Veteran.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  

The Board finds VA has satisfied its duty to assist the 
Veteran in the development of the claim.  His in-service and 
pertinent post-service treatment reports are of record and 
the RO obtained VA examinations in December 2007 and December 
2008.  When VA undertakes to provide a VA examination or 
obtain a VA opinion, it must ensure that the examination or 
opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 
(2007).  The Board finds that the VA examinations obtained in 
this case are more than adequate, as they were based on 
consideration of the Veteran's prior medical history and 
provided sufficient detail to rate the service-connected 
psychiatric disability, including a thorough discussion of 
the effect of the Veteran's symptoms on his functioning.  
Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  

It is therefore the Board's conclusion that no further notice 
or assistance to the Veteran is required to fulfill VA's duty 
to assist in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, supra.

Accordingly, we find that VA has satisfied its duty to assist 
the Veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the Veteran.  The Court 
has held that such remands are to be avoided.  Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).  


ORDER

An initial rating in excess of 30 percent for PTSD is denied.



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


